Title: Treasury Department Circular to the Collectors of the Customs, 26 May 1791
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury Department,May 26 1791
Sir,
Inclosed you will find for your information, generally, and Government, in certain particulars, certain explanations & instructions concerning the two Acts, severally entitled “An Act repealing after the last day of June next, the duties heretofore laid upon distilled spirits imported from abroad, and laying others in their stead; and also upon spirits distilled within the United States and for appropriating the same,” and “An Act making further provision for the collection of the duties by law imposed on Teas, and to prolong the term for the payment of the duties on Wines.”
I am, sir,   your Obedt Servant.
Alexander Hamilton
